SEVERANCE AGREEMENT AND MUTUAL RELEASE

 

This Severance Agreement and Mutual Release (“Agreement”) is made this 22nd day
of August, 2016, by and between CHITAN MISTRY (“Mistry”) and SOCIALPLAY USA,
INC., a Nevada corporation (the “Company”) (collectively the “Parties”).

 

WHEREAS Mistry has served as the Chief Executive Officer and a Director of the
Company from January 21, 2015 until the present time; and

 

WHEREAS, Mistry and the Company desire and intend to conclude Mistry’s service
to the Company and to settle all claims and causes of action whatsoever which
may exist between them,

 

THEREFORE, for and in consideration of the promises and covenants herein
contained, and for other valuable consideration received, the sufficiency of
which is hereby expressly acknowledged, it is hereby mutually agreed by and
between the Parties hereto, and each of them, as follows:

 

1. Resignation of Mistry; Severance Payment. Mistry shall resign from all
officer and director positions with the Company. Mistry agrees to execute a
written notice of his resignation and any further documents which may be
reasonable required by the Company in order to accomplish a proper transition in
it executive leadership. Concurrently with Mistry’s resignation, he shall
receive a severance payment from the Company in the amount $10,000, to be
delivered immediately upon execution of this Agreement. Mistry’s resignation
shall be contingent upon receipt of such severance payment and shall be
effective upon his receipt of such funds.

 

2. Definitions used in Sections 3 and 4. For purpose of Sections 3 and 4 of this
Agreement, the terms the “Company” and “Mistry” shall include the following
persons and/or entities: the named persons and/or entities individually,
jointly, severally and on behalf of their respective affiliated and/or
subsidiary companies and partnerships, together with any and all past and
present trustees, receivers, board members, employees, officers, directors,
shareholders, partners, agents, representatives, subsidiaries, unincorporated
divisions, insurance carriers, sureties, consultants, attorneys, successors,
assigns, heirs, executors, administrators, tenants, licensees, invitees, joint
venturers, members and related persons, predecessors, entities or companies.

 

3. Mistry’s Release of the Company. With the exception of the obligations set
forth in this Agreement, Mistry hereby fully releases and discharges the Company
of and from all claims, actions, causes of action, demands, rights, agreements,
promises, liabilities, losses, damages, costs and expenses, of every nature and
character, description and amount, either known or unknown, without limitation
or exceptions, whether based on theories of tort, fraud, misrepresentation,
contract, breach of contract, breach of the covenant of good faith and fair
dealing, violation of statute, ordinance, or any other theory of liability or
declaration of rights whatsoever, which Mistry may now have or may hereinafter
acquire against the Company, whether asserted or not, arising directly or
indirectly from or based on any cause, event, transaction, act, omission,
occurrence, condition or matter, of any kind or nature whatsoever, which has
occurred prior to the Parties’ execution of this Agreement.

 1 

 



 

4. Company’s Release of Mistry. With the exception of the obligations set forth
in this Agreement, the Company hereby fully release and discharge Mistry of and
from all claims, actions, causes of action, demands, rights, agreements,
promises, liabilities, losses, damages, costs and expenses, of every nature and
character, description and amount, either known or unknown, without limitation
or exceptions, whether based on theories of tort, fraud, misrepresentation,
contract, breach of contract, breach of the covenant of good faith and fair
dealing, violation of statute, ordinance, or any other theory of liability or
declaration of rights whatsoever, which the Company may now have or may
hereinafter acquire against Mistry, whether asserted or not, arising directly or
indirectly from or based on any cause, event, transaction, act, omission,
occurrence, condition or matter, of any kind or nature whatsoever, which has
occurred prior to the Parties’ execution of this Agreement.

 

5. Scope of Release. Subject to the terms and conditions stated herein, the
Parties acknowledge and agree that the release given above constitutes a full,
complete, fair and final release, including any and all disputes, claims or
causes of action, known or unknown, contingent or accrued which may now exist
between them. The Parties acknowledge that they are aware that they, or their
attorneys, may hereafter discover facts different from or in addition to those
which they or their attorney now know or believe to be true with respect to the
claims, demands, debts, liabilities, accounts, obligations, and causes of action
of every kind so released, and each agrees that the general release so given
shall be and remain in effect as a full and complete release of the Parties
released thereby notwithstanding any such different or additional facts.

 

6. Indemnity. As of the date hereof, the Company shall assume and pay, honor and
discharge when due, and shall indemnify Mistry and his affiliates against, all
debts, adverse claims, liabilities, judgments and obligations, including tax
obligations, of the Company, whether accrued, contingent or otherwise and
whether known or unknown, including those arising under any law (including
common law) or any rule or regulation of any governmental authority or imposed
by any court or any arbitrator in a binding arbitration resulting from, arising
out of or relating to the assets, activities, operations, actions or omissions
of the Company, at or prior to the date hereof.

 

7. Miscellaneous.

 

a. No Admission of Liability. Each of the Parties agrees that this Agreement is
a compromise and shall never be treated as an admission of liability of any
Party hereto for any purpose, and that liability therefor is expressly denied by
each of the Parties.

 

b. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties. All negotiations, proposals, modifications and agreements prior to the
date hereof between the Parties are merged into this Agreement and superseded
hereby. There are no other terms, conditions, promises, understandings,
statements, or representations, express or implied, concerning this Agreement
unless set forth in writing and signed by all of the Parties.

 2 

 



 

c. Amendments. This Agreement may only be modified by an instrument in writing
executed by the Parties.

 

d. Attorneys' Fees. Should any action (at law or in equity, including but not
limited to an action for declaratory relief) or proceeding be brought arising
out of, relating to or seeking the interpretation or enforcement of the terms of
this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with the terms of this Agreement, the prevailing
party, as decided by the Court, shall be entitled to reasonable attorneys' fees
and costs incurred in addition to any other relief or damages which may be
awarded. This entitlement to fees shall include fees incurred in connection with
any appeal or bankruptcy proceeding.

 

e. Severance. Should any term, part, portion or provision of this Agreement be
decided or declared by the Courts to be, or otherwise found to be, illegal or in
conflict with the applicable law of any State or of the United States, or
otherwise be rendered unenforceable or ineffectual, the validity of the
remaining parts, terms, portions and provision shall be deemed severable and
shall not be affected thereby, providing such remaining parts, terms, portions
or provisions can be construed in substance to constitute the agreement that the
Parties intended to enter into in the first instance.

 

f. Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the Parties, their respective predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.

 

g. Counterparts. This Agreement may be executed in counterparts, one or more of
which may be facsimiles, but all of which shall constitute one and the same
Agreement. Facsimile signatures of this Agreement shall be accepted by the
parties to this Agreement as valid and binding in lieu of original signatures.

 

h. Understanding of Agreement. The Parties each acknowledge that they have fully
read the contents of this Agreement and that they have had the opportunity to
obtain the advice of counsel of their choice, and that they have full, complete
and total comprehension of the provisions hereof and are in full agreement with
each and every one of the terms, conditions and provisions of this Agreement. As
such, the Parties agree to waive any and all rights to apply an interpretation
of any and all terms, conditions or provisions hereof, including the rule of
construction that such ambiguities are to be resolved against the drafter of
this Agreement. For the purpose of this instrument, the Parties agree that
ambiguities, if any, are to be resolved in the same manner as would have been
the case had this instrument been jointly conceived and drafted.

 3 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above their respective signatures below.

 

SocialPlay USA, Inc.

 

 

By: /s/ Chitan Mistry

Chitan Mistry, CEO

 



 

/s/ Chitan Mistry

Chitan Mistry

 4 

 



 

 

